EXHIBIT 10.2

[gtwqtvrj4nq3000001.jpg]

 

July 25, 2019

Anthony Leo

Executive Vice President and Chief Technology Officer

c/o FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT  06810

 

Dear Tony:

This employment agreement (this “Agreement”) is made and entered into effective
as of August 1, 2019 (the “Effective Date”), by and between FuelCell Energy,
Inc., a Delaware corporation (the “Corporation”), and you.

WHEREAS, the Corporation and you desire to enter into this Agreement to set
forth the terms and conditions of your continued employment relationship; and

WHEREAS, you acknowledge that by executing and delivering this Agreement, you
will obtain certain rights, compensation, and benefits greater than those that
you previously received from the Corporation and that, accordingly, such rights,
compensation, and benefits constitute valid consideration to you.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties agree as
follows:

I.

Position and Duties.

You shall perform all duties, consistent with your position as Executive Vice
President and Chief Technology Officer in order to advance the Corporation’s
affairs and related business efforts, assigned or delegated to you by the Board
of Directors of the Corporation (the “Board”) or the Corporation’s Chief
Executive Officer (“CEO”) or President and normally associated with the position
of Executive Vice President and Chief Technology Officer.  You shall devote all
of your full business time, attention, energies, skills, and efforts to the
advancement of the interests and business of the Corporation.

II.

Compensation.

A.Your base annual salary will be $275,000 effective as of the Effective Date.

 

--------------------------------------------------------------------------------

 

B.For fiscal year 2019, you will be eligible for a target annual bonus equal to
50% of your base salary as determined and approved by the Board or a committee
thereof.  The actual amount of the bonus may be more or less than the target
amount, and may be pro rated for any partial year of service. Any bonus may be
payable in cash, stock options and/or restricted stock upon such terms and
conditions as determined by the Board or a committee thereof.  The Corporation
will pay any such bonus by the end of the first quarter of the following fiscal
year, provided you are employed by the Corporation on the date the bonus is
actually paid.  Payment of the bonus in any year should not be construed as
requiring the payment of a bonus in any other year.  You may from time to time
also be eligible to receive other incentive awards at the Corporation’ sole
discretion.

C.You shall be entitled to participate in the Corporation’s long-term incentive
compensation program under its 2018 Omnibus Incentive Plan (the “Plan”).  The
determination as to the amount or number of shares subject to any long-term
incentive awards, and the other terms and conditions of such awards, shall be
subject to the sole discretion of the Board or a committee thereof. Any awards
granted to you shall be subject to the provisions of the Plan and a separate
written agreement embodying the grant of the award in the form stipulated
pursuant to the Plan. Your next eligibility for a long-term incentive award will
be in fiscal year 2020 based on your performance and other factors at the
discretion of the CEO and the compensation committee of the Board.

You hereby acknowledge that your rights hereunder shall be subject to the
Corporation’s Compensation Recovery Policy or similar requirements in favor of
the Corporation established by law or by Corporation policy.

III.

Severance Benefits.

A.Termination Without Cause or for Good Reason.  In the event that the
Corporation terminates your employment without cause or you terminate your
employment for Good Reason (as defined below), you will be entitled to receive a
severance payment in an amount equal to six (6) months of your annual base
salary as of the date of termination plus payment by the Corporation of your
COBRA premiums for up to six (6) months provided you elect continuation of
coverage under COBRA and you are not eligible for health coverage under another
employer’s plan.  The Corporation reserves the right to provide you with a cash
equivalent of the cost of such COBRA premiums in lieu of making the premium
payments. The severance payment will be made over a six (6) month period, with
payments made in equal installments in accordance with the Corporation’s usual
pay periods.

You will be considered to have terminated your employment for “Good Reason” if
you resign after one or more of the following conditions arises without your
consent:

1.A material diminution in your base salary;

2.A material diminution in your authority, duties or responsibilities;

3.A material diminution in the budget over which you retain authority; or

2

 

--------------------------------------------------------------------------------

 

4.A material change in the geographic location at which you must perform your
duties.

Notwithstanding the foregoing, you will not be considered to have terminated
your employment for Good Reason unless (a) you provide written notice to the
Corporation of the existence of the condition constituting Good Reason within a
period not to exceed ninety (90) days of the initial existence of the condition,
upon the receipt of which the Corporation will have a cure period of at least
thirty (30) days during which it may remedy the condition and not be required to
pay any severance, (b) the Corporation fails to remedy such condition within
such thirty (30) day period and (c) you actually resign for Good Reason within
sixty (60) days following the expiration of such cure period.

B.Change in Control.  In the event that your employment is terminated by the
Corporation for any reason other than for cause or you resign for Good Reason,
in each case in connection with a Change in Control (as defined below), you will
be entitled to receive a severance payment in an amount equal to one (1) year of
your base salary as of the date of termination plus one (1) year of the average
of the annual bonuses paid to you since your appointment as Executive Vice
President and Chief Technology Officer (or, if you have not received any such
annual bonuses your target annual bonus for the year of such termination).  The
Corporation will also pay your COBRA premiums for up to twelve (12) months
provided you elect continuation coverage under COBRA and you are not eligible
for health coverage under another employer’s plan.  The Corporation reserves the
right to provide you with a cash equivalent of the cost of such COBRA premiums
in lieu of making the premium payments.  The severance payment will be made over
a twelve (12) month period, with payments made in equal installments in
accordance with the Corporation’s usual pay periods.

Notwithstanding the foregoing, you will not be considered to have terminated
your employment for Good Reason in connection with a Change in Control unless
(a) you provide written notice to the Corporation (or its successor in the
Change in Control) of the existence of the condition constituting Good Reason
within a period not to exceed ninety (90) days of the initial existence of the
condition and within the ninety (90) day period preceding the Change in Control
or the eighteen (18) month period after the Change in Control, upon the receipt
of which the Corporation (or it successor) will have a cure period of at least
thirty (30) days during which it may remedy the condition and not be required to
pay any severance, (b) the Corporation (or its successor) fails to remedy such
condition within such thirty (30) day period and (c) you actually resign for
Good Reason within sixty (60) days following the expiration of such cure
period.  If the Corporation terminates your employment without cause during the
ninety (90) day period preceding a Change in Control or the eighteen (18) month
period thereafter, the termination will be deemed to be in connection with a
Change in Control.

A “Change in Control” shall be deemed to have occurred upon the closing of a
transaction that is of a nature that would be required to be reported in
response to Item 5.01(a) of the Current Report on Form 8-K, as in effect on the
date of this Agreement, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the "Exchange Act"); provided that, without limitation,
such a Change in Control shall be deemed to have occurred if: (a) a third
person, including a "group" as such term is used in Section 13(d)(3) of the
Exchange Act, other than the trustee of any employee benefit plan of the
Corporation, becomes the beneficial owner, directly or indirectly, of

3

 

--------------------------------------------------------------------------------

 

35% or more of the combined voting power of the Corporation's outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Corporation; (b) during any period of twenty-four (24) consecutive months
individuals who, at the beginning of such consecutive twenty-four (24) month
period, constitute the Board cease for any reason (other than retirement upon
reaching normal retirement age, disability, or death) to constitute at least a
majority of the Board; provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the
Corporation's shareholders, was approved by a vote of at least three quarters of
the directors comprising the Incumbent Board (as defined below) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or (c) the Corporation shall cease to be a publicly owned
corporation having its outstanding Common Stock listed on the New York Stock
Exchange or quoted in the NASDAQ National or Small Cap Market System, except
where the delisting is related to a private purchase of the Corporation's stock
by a group consisting of the Corporation's current officers, or where the
delisting would not result in the occurrence of any of the events described in
clauses (a) or (b) of this definition.

For these purposes, a Change in Control shall not be deemed to have occurred and
the enhanced severance under Section III.B shall not apply where, with respect
to any transaction otherwise constituting a Change in Control, you are
reasonably expected to maintain the same position you had as of immediately
prior to such transaction.

For these purposes, “Incumbent Board” means the Board as in existence
twenty-four (24) months prior to the date the action is being considered.
Notwithstanding the foregoing, if the Incumbent Board specifically determines in
good faith that any transaction does not constitute a Change in Control for
purposes of this Agreement such determination shall be conclusive and binding.

Except to the extent a result more favorable to you is provided for in the Plan
or the applicable award agreements, any equity-based awards granted to you by
the Corporation shall accelerate and immediately vest if there is a Change in
Control and your employment with the Corporation is terminated by the
Corporation without cause or by you for Good Reason in connection with such
Change in Control.

IV.

Eligibility for Severance; Requirement of Release.

Any severance payments required hereunder shall commence on the first regular
payroll date following the sixtieth (60th) day after the date of termination of
your employment with the Corporation so long as, prior to such date, you execute
and agree to be bound by (and do not revoke) a release of all claims, on a form
provided by the Corporation, which releases any and all claims that you have or
might have against the Corporation and which contains terms customary in such a
release. If the Corporation does not receive an executed release prior to the
date occurring sixty (60) days after the date of termination of your employment
with the Corporation (including within such sixty (60) day period any applicable
revocation period), the Corporation shall have no obligation to provide
severance payments or benefits to you.

V.

Compliance with Section 409A of the Code.

4

 

--------------------------------------------------------------------------------

 

To the extent the Corporation in the exercise of its reasonable judgment shall
determine that Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) applies to any amounts payable to you hereunder, then any such
amounts shall be paid in such fashion and at such times so as to ensure that the
Corporation and you are in compliance with Section 409A of the Code; provided
that the Corporation does not guarantee that any payments or benefits
contemplated by this Agreement shall comply with Section 409A of the Code.

Notwithstanding anything to the contrary in this Agreement, in the event that
any stock of the Corporation or any entity within the same controlled group (as
defined in Section 414(b) of the Code), is publicly traded on an established
securities market as defined in Section 1.409A-1(i) of the Treasury Regulations
under Section 409A of the Code, payments to you that are subject to the
provisions of Section 409A of the Code will not be made until the date that is
six (6) months plus one day after your date of separation from service, or, if
earlier than the end of the six-month period, the date of your death, if you are
a Specified Employee (as defined below) to the extent required for compliance
with Section 409A of the Code. Any payments delayed hereunder shall be paid in a
single lump sum payment on such date. For purposes of this paragraph, “Specified
Employee” means a key employee (as defined in Code Section 416(i)) of the
Corporation or any affiliated organization with employees in the United States.
You will be considered a key employee for the period commencing April 1 and
ending on the March 31 thereafter if you were a key employee on the previous
December 31 and such designation shall be effective solely for that period.

In no event shall any payment be made hereunder that shall exceed the
limitations of Section 162(m) of the Code and any regulations thereunder
applicable to the Corporation.

THE NEXT PAGE IS THE SIGNATURE PAGE




5

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and you have duly executed this Agreement on
the date set forth below.

CORPORATION:

FUELCELL ENERGY, INC.

 

_/s/ Jennifer D. Arasimowicz___________________________
Name:  Jennifer D. Arasimowicz
Its:  Interim President and General Counsel

Date:  _July 30, 2019___________

 

 

ANTHONY LEO

 

___/s/ Anthony Leo_______________________

Date:  _July 30, 2019___________

 